ON MOTION TO DISMISS APPEAL
ORFINGER, Judge.
Appellee’s motion to dismiss this appeal, grounded on the assertion of untimeliness, is denied.
Contrary to appellee’s assertion, an order entered in proceedings supplementary to execution (§ 56.29, Fla.Stat. (1987)) which directs the enforcement of a judgment against funds held by a third party as property of the judgment debtor, is a final appealable order. Ball v. Papp, 317 So.2d 801 (Fla. 4th DCA 1975). A proceeding supplementary to execution is, in legal contemplation, a separate cause from the main suit in which the judgment supporting the execution involved was rendered, thus a judgment disposing of that separate proceeding is considered a final judgment itself, which may be the subject of a distinct appeal. Orange Belt Packing Co. v. International Agricultural Corp., 112 Fla. 99, 150 So. 264 (1933). Since a motion for *711rehearing is an authorized motion when directed to a final order, see Williams v. Department of Health & Rehabilitative Services, 468 So.2d 504 (Fla. 5th DCA 1985), the timely filing of such motion delays rendition of the judgment in the supplementary proceedings until disposition thereof, Fla.R.App.P. 9.020 (g), so the notice of appeal, filed in this case within 30 days of the disposition of the motion for rehearing, was timely.
Motion to Dismiss DENIED.
DAUKSCH and DANIEL, JJ., concur.